Case 9:17-cv-81225-RNS Document 155 Entered on FLSD Docket 08/13/2019 Page 1 of 6



                        IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                  Case No. 9-17-CV-81225- RNS

  KATHLEEN FORBES, et al.,

         Plaintiffs,

  v.

  WAL-MART STORES, INC.,

        Defendant.
  _________________________________/


         DEFENDANT WAL-MART STORES, INC.’S MOTION TO STRIKE
   PLAINTIFFS’ UNTIMELY, SUPPLEMENTAL SUMMARY JUDGMENT EVIDENCE

         Defendant, WAL-MART STORES, INC. (“Walmart” or “Defendant”), hereby files this

  Motion to Strike Plaintiffs’ Notice of Filing dated August 13, 2019, which filed Exhibit M to

  Plaintiffs’ Response in Opposition to Motion for Summary Judgment. In further support of its

  Motion, Walmart states as follows:

       I.    RELEVANT PROCEDURAL HISTORY

         Discovery in this case closed on May 3, 2019, and dispositive motions were due May 17,

  2019. (ECF 38). At the close of discovery, the parties jointly requested an extension of time.

  (ECF 70). This Court denied that motion on May 6, 2019, expressing dismay that the parties had

  not engaged in adequate discovery efforts prior to the discovery deadline and finding no

  justification for further delay. (ECF 71). This Court made clear it had ordered a discovery

  schedule and intended to abide by it.

         On May 9, 2019, after the close of discovery, Plaintiffs filed a motion to compel

  discovery and noticed Walmart’s 30(b)(6) deposition. (ECF 72, 74-1). Walmart filed a motion

  for a protective order contesting the deposition notice that same day. (ECF 74). Plaintiffs

                                                1
Case 9:17-cv-81225-RNS Document 155 Entered on FLSD Docket 08/13/2019 Page 2 of 6



  concurrently filed a Motion for Extension of Time of Pretrial Deadlines. (ECF 73). This Court

  denied Plaintiffs’ Motion for Extension that same day as well. (ECF 75).

           In the same Order, this Court referred Plaintiffs’ motion to compel to Magistrate Judge

  Matthewman, granting Judge Matthewman authority to extend the discovery deadline only to the

  extent necessary to provide proper relief, if any, to Plaintiffs with respect to their motion to

  compel. 1 (Id.) Walmart opposed Plaintiffs’ motion to compel on May 14, 2019, and adhered to

  the Court’s scheduling order by filing its summary judgment motion on May 17, 2019. (ECF 89-

  90).

           On May 23, 2019, Judge Matthewman ordered Walmart to produce its designated

  corporate representative for the 30(b)(6) deposition and to produce “at least some” of “the

  electronic data for approximately fifty (50) comparators on a regional basis.” (ECF 103 at 1.)

  Judge Matthewman directed the parties to meet and confer as to the scope of this electronic data.

  (Id. at 2.) He did not set a deadline for the production itself and did not modify this Court’s

  scheduling order.     (Id.)   Thereafter, the parties filed a Joint Notice Regarding 30(b)(6)

  Deposition and Discovery Dispute (ECF 109), which discovery matters Judge Matthewman

  addressed in his Omnibus Discovery Order on May 30, 2019, including requiring additional

  Regional data be produced. (ECF 116).

           On May 29, 2019, Plaintiffs’ requested a three-week extension of time to respond to

  Walmart’s summary judgment motion. (ECF 110). This Court denied Plaintiffs’ request for an

  extension on May 30, 2019, because “[s]uch an extension would necessitate a corresponding

  extension of the trial date,” which this Court had already declined to provide. (ECF 112).




  1
      Judge Matthewman also addressed Walmart’s motion of protective order. (ECF 76).

                                                  2
Case 9:17-cv-81225-RNS Document 155 Entered on FLSD Docket 08/13/2019 Page 3 of 6



  Plaintiffs renewed their request for an extension that same day, which this Court immediately

  denied. (ECF 113, 114).

         In response, on May 31, 2019, on the day their summary judgment opposition was due,

  Plaintiffs filed a motion to exceed the page limit (ECF 118) as to their summary judgment

  opposition (and attached the overlong opposition to their motion). This Court, being placed in an

  untenable position, ordered Plaintiffs to show cause on or before June 4, 2019, why they should

  be allowed the opportunity to respond within the page limits. (ECF 123). Plaintiffs adhered to

  this Court’s deadline and filed their compliant summary judgment opposition papers on June 4,

  2019. Plaintiffs’ Notice of Filing Additional Exhibits (ECF 121) listed Exhibit M as a

  “Placeholder,” and no Exhibit M was filed. In their opposition, Plaintiffs requested relief under

  Rule 56(d), which Walmart opposed on June 14, 2019. (ECF 135).

         Plaintiffs then supplemented their opposition filing with “corrected” exhibits on June 6,

  2019. The Notice of Filing Corrected Exhibits (ECF 133) listed Exhibit M as “Comparator Data”

  and indicated the “parties [were] working on a mutually agreeable format to submit to the

  Court.” Walmart is unaware of the basis for this statement because, at the time, there was no

  conferral between the parties regarding the filing of Exhibit M. Regardless, Plaintiffs never filed

  Exhibit M.

         Walmart produced additional Regional comparator data pursuant to the Omnibus

  Discovery Order, and its 30(b)(6) designee was deposed on June 11, 2019. (ECF 144 at 1-2).

  Walmart filed its summary judgment reply on June 14, 2019. (ECF 135, 144 at 2). The parties

  received the corporate representative deposition on June 24, 2019, nearly two weeks after the

  deposition occurred, indicating Plaintiffs did not request an expedited transcript.




                                                   3
Case 9:17-cv-81225-RNS Document 155 Entered on FLSD Docket 08/13/2019 Page 4 of 6



          On July 31, 2019, Plaintiffs contacted Walmart to discuss the filing of Exhibit M, and

  Walmart requested the basis for filing so the parties could confer regarding same. Walmart

  received no response. Then, on August 8, 2019, Plaintiffs contacted Walmart again regarding the

  filing, and the parties discussed Plaintiffs’ intention on filing the purported comparator data on

  August 9, 2019. On Monday, August 12, 2019, Walmart confirmed with Plaintiffs that it

  objected to any supplementation of the record through the filing of Exhibit M, because Plaintiffs’

  Rule 56(d) motion remains pending and, unless and until this Court rules on that motion, filing

  Exhibit M is improper. Plaintiffs now, ten weeks after their summary judgment opposition was

  due and less than a month before the trial calendar call, file purported comparator data in

  support of their opposition.

       II.   MEMORANDUM OF LAW

          Plaintiffs’ attempt to circumvent this Court’s clearly delineated scheduling order yet

  again. No authority exists for Plaintiffs to file Exhibit M at this time. This Court twice denied

  Plaintiffs’ requests for extension of time to respond to Walmart’s summary judgment motion,

  and this Court has not ruled on Plaintiffs’ Rule 56(d) request (which is fully-briefed) or their

  request to file a Sur Reply (briefing is closed) related to the summary judgment. As such, there is

  no basis for Plaintiffs to file supplemental evidence with regard to the long-pending motion for

  summary judgment, and allowing Plaintiffs to supplement the record at this time will push

  summary judgment to a point where this Court may not be able to rule on the motion prior to the

  September trial. 2




  2
    For all the reasons set forth in Walmart’s Reply in Support of Its Motion for Summary
  Judgment (ECF 135), this Court should deny Plaintiffs’ Rule 56(d) request; however, to the
  extent this Court allows the filing of Exhibit M and considers the late-filed exhibit, Walmart
  requests an opportunity to respond to this supplemental data.

                                                  4
Case 9:17-cv-81225-RNS Document 155 Entered on FLSD Docket 08/13/2019 Page 5 of 6



      III.   LOCAL 7.1 CONFERRAL

         In accordance with Local Rule 7.1(a)(3)(A), counsel for Defendant, Kimberly J. Doud,

  hereby certifies that on August 13, 2019, she conferred with Plaintiffs’ counsel, Lindsey Wagner,

  in a good faith effort to resolve the issues raised in this Motion, but the parties were unable to

  resolve the issues presented.

      IV.    CONCLUSION

         For the foregoing reasons, Walmart respectfully requests this Court grant this Motion to

  Strike the Notice of Filing dated August 13, 2019, along with Exhibit M filed therewith.

         Dated: August 13, 2019                       Respectfully Submitted,


                                                      /s/_Scott A. Forman___________________
                                                      Scott A. Forman (FL Bar No. 0065950)
                                                      Email: SForman@littler.com
                                                      LITTLER MENDELSON, P.C.
                                                      333 S.E. 2nd Avenue, Suite 2700
                                                      Miami, FL 33131
                                                      Telephone: 305.400.7511
                                                      Facsimile: 305.603.2552

                                                      Kimberly J. Doud (FL Bar No. 523771)
                                                      kdoud@littler.com
                                                      LITTLER MENDELSON, P.C.
                                                      111 North Magnolia Avenue, Suite 1250
                                                      Orlando, Florida 32801
                                                      Telephone: (407) 393-2900
                                                      Facsimile: (407) 393-2929

                                                      Attorneys for Defendant,
                                                      Wal-Mart Stores, Inc.




                                                  5
Case 9:17-cv-81225-RNS Document 155 Entered on FLSD Docket 08/13/2019 Page 6 of 6



                                     CERTIFICATE OF SERVICE
          I hereby certify that on this 13th day of August 2019, the foregoing Motion to Strike
  Summary Judgment Evidence was electronically filed with the Clerk of Court using CM/ECF, and
  the foregoing document is being served on all counsel of record identified on the attached
  Service List by operation of the Court’s electronic filing system.
                                                       /s/ Scott A. Forman
                                                       Scott A. Forman


                                           SERVICE LIST

  Counsel for Plaintiffs                            Counsel for Defendant

  Lindsey Wagner, Esq.                              Scott A. Forman, Esq.
  LWagner@scottwagnerlaw.com                        Email: SForman@littler.com
  Cathleen Scott, Esq.                              LITTLER MENDELSON, P.C.
  CScott@scottwagnerlaw.com                         333 S.E. 2nd Avenue, Suite 2700
  SCOTT WAGNER AND                                  Miami, FL 33131
  ASSOCIATES, P.A.
  Jupiter Gardens                                   Rachel Brass, Esq.
  250 South Central Boulevard, Suite 104            RBrass@gibsondunn.com
  Jupiter, FL 33458                                 GIBSON, DUNN & CRUTCHER, LLP
                                                    555 Mission Street
  Leslie M. Kroeger, Esq.                           San Francisco, CA 94105-0921
  LKroeger@cohenmilstein.com
  Diana L. Martin, Esq.
  DMartin@cohenmilstein.com
  COHEN MILSTEIN SELLERS &
    TOLL, PLLC
  2925 PGA Boulevard, Suite 200
  Palm Beach Gardens, FL 33410

  Joseph M. Sellers, Esq.
  JSellers@cohenmilstein.com
  Christine E. Webber, Esq.
  CWebber@cohenmilstein.com
  COHEN MILSTEIN SELLERS &
    TOLL, PLLC
  1100 New York Ave NW, Suite 500 West
  Washington, DC 20005


  FIRMWIDE:166046058.1 080000.1363




                                                   6
